Citation Nr: 0912306	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-29 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include generalized anxiety disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) denying service 
connection for acute anxiety disorder.

The Veteran testified before the undersigned Veterans Law 
Judge at a February 2009 video conference hearing.  A copy of 
that transcript has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Correspondence dated March 2006 from the National Personnel 
Records Center (NPRC) informed the RO that the Veteran's 
service treatment records were "not on file," and a formal 
finding on the unavailability of service records was made in 
November 2006.  Subsequent statements indicate that the 
Veteran was not in possession of his service treatment 
records, and that he had been informed by the NPRC that these 
records had been forwarded to VA for review.

Destruction of service treatment records creates a heightened 
on the part of VA to assist the claimant in developing the 
claim.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  Where service treatment 
records are missing, VA also has a duty to search alternate 
sources of service records.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

The Veteran has indentified several treatment providers who 
have treated him for his psychiatric condition, and some of 
those records are located in the claims folder.  However, 
complete treatment records for other providers have not been 
obtained.  

The Veteran has identified Pennsylvania Counseling Services 
as a treatment provider, and a March 2009 treatment summary 
indicates that he had been in counseling since February 1999; 
however, the claims folder does not contain copies of these 
treatment records.  He has also identified Family Medicine 
Center as having provided him counseling services since 1985, 
and these treatment records are not located in the claims 
folder.  As the Veteran's service treatment records are 
missing, and these treatment records have been adequately 
identified, they must be obtained.  See Washington v. 
Nicholson, supra; 38 U.S.C.A. § 5103A.

The Veteran has also stated that he has been found to be 
permanently disabled from his work at the United States Post 
Office due to his psychiatric condition, and that he received 
treatment for his psychiatric condition during his 
employment.  A copy of the letter granting his disability 
claim is located in the claims folder.  However, a complete 
copy of his employment records and any accompanying treatment 
records are necessary to evaluate his claim and may provide 
evidence to support his claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
supra.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran has reported that he began seeing a psychiatrist 
for anxiety during the last six months of his service, that 
he resumed such treatment about three or four years after 
service, and that he has had regular psychiatric treatment 
for the past 15 years.  A June 1980 performance evaluation 
indicates that the Veteran felt "inadequate" as a platoon 
sergeant and that this ultimately led to his decision to 
leave service.  The available post-service treatment records 
reflect the Veteran's consistent reports of experiencing 
anxiety since service.

The record contains competent evidence of an anxiety disorder 
that might be related to the Veteran's service and which may 
suggest a continuity of symptomology.  An examination is 
needed to determine whether the Veteran has a current 
psychiatric condition which may be related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary 
steps to obtain complete treatment records 
from Pennsylvania Counseling Services as 
well as the Family Medicine Center, as 
identified in the Veteran's January 2006 
letter.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  The RO/AMC should take the necessary 
steps to obtain a complete copy of the 
Veteran's employment records, including 
any disability examinations or 
accompanying treatment records, from the 
United States Postal Service.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has current psychiatric 
disorder that is related to service.  The 
examiner should review the claims folder 
and acknowledge such a review in the 
examination report or in an addendum to 
the report.  All indicated testing and 
diagnostic studies should be undertaken.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran has a current psychiatric 
condition that began in service or is 
otherwise related to a disease or injury 
in service.

The examiner is advised that the Veteran 
is competent to report symptoms and 
treatment, and that his reports must be 
taken into account in rendering any 
opinion.

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  Thereafter, 
the case should be returned to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

